On February 19, 1915, in the county court of Murray county, H.D. Berry, plaintiff in error, sued J.J. Easter and M.T. Easter, doing business at Davis, Okla., under the firm name of Easter Drug Company, on four promissory notes for $37.50 each, dated June 15, 1912, payable in three, four, five, and six months, respectively, to American Manufacturing Company, without interest. After issue joined, there was trial to a jury and judgment for defendants, and that plaintiff take *Page 800 
nothing by his suit, to reverse which plaintiff brings the case here.
On the question of jurisdiction of the county court, this case is ruled by Musser v. Baker, County Judge, ante, p. 782,158 P. 442. In the syllabus of that case we said:
"Const. art 7, sec. 12, and act approved March 9, 1910 (Rev. Laws 1910, sec. 1816), construed together, and held to vest the county court with no jurisdiction of civil cases involving $200 or less."
The cause is accordingly dismissed.
All the Justices concur.